

117 S520 IS: Sand Acquisition, Nourishment, and Development Act
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 520IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Water Resources Development Act of 1986 to modify a provision relating to acquisition of beach fill.1.Short titleThis Act may be cited as the Sand Acquisition, Nourishment, and Development Act or the SAND Act.2.Acquisition of beach fillSection 935 of the Water Resources Development Act of 1986 (33 U.S.C. 2299) is amended by striking if such materials are not available from domestic sources for environmental or economic reasons.